Per Curiam:
The verdict for defendant established that the jury disbelieved plaintiff’s story of having been thrown from a street car when attempting to alight, by which she suffered injuries that led to an alleged miscarriage. Plaintiff’s inconsistent statements, attempted to be supported by witnesses who claimed to have been secured through advertising, but whom plaintiff had already obtained in advance of her advertisement, showed a concerted scheme of imposition which, appearing before the trial, caused two counsel in succession to withdraw from the case. We ñnd no error in admitting evidence from Townsend and Mrs. Paulson to contradict plaintiff’s denials of having visited the witness Townsend and representing herself there as his wife. Her relations with Townsend were not collateral, as he was the person whom she originally claimed had assisted her right after the accident, and hence evidence of her prior intimacy with him, in connection with her attempt to use him as a witness, became strictly admissible. (Wigm. Ev. § 1006.) Neither was there error in the charge as finally qualified. The jury were properly told that unless plaintiff consented the physicians, whom her attorneys had called to examine her, could not be required to disclose what they had thus found. The circumstance that they were not called upon could, with this qualification, be considered by the jury. The verdict was right. The judgment and order should, therefore, be affirmed, with costs. Present — Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ. Judgment and order unanimously affirmed, with costs.